 In. the Matter of RIVERSIDE MANUFACTURING COMPANYandAMALGAM-ATED CLOTHING WORKERS -OF AMERICACases Nos. C-995 and R-996-Decided February 12, 1940GarmentManufacturing Industry-Interference,Restraint,and Coercion.-anti-union statements;participation by supervisory employees in campaign forwithdrawals from union;circulationof loyaltypetition in plant during workinghours-Unit Appropriate for Collective Bargaining:production and maintenanceemployees exclusive of supervisory and clerical employees; no controversy as to-Representatives:proof of choice:signed acceptances of membership and author-izations to act as collective bargaining representative;majority status of unionnot affected by withdrawals caused by unfair labor practices of employer-CollectiveBargaining:dilatory and evasive tactics to discredit union underpretext of deliberating acceptance of union's proposal of check of cards by repre-sentative of Board or consent election to prove majority;employer's attemptto destroy union majority and evade obligation to bargain with it; order tobargain collectively based on majority at date of refusal tobargain-UnfairLabor Practice:violation of Section 8 (1) as constituting violation of Sec-tion 8(5)-Discrimination:discharges,for union membership and activity;charges of discrimination,not sustained as to three employees;employer re-sponsible for eviction of union employees;refusal to grant protection to evictedunion employees if they returned to plant; discharges because of testimony athearing, found as to all but one of evicted employees ; charges of, not sustainedas to oneemployee-Reinstatement Ordered-Back Pay:awarded to dischargedand evictedemployees-Remedial Order:special form of : employer ordered toafford all its employees reasonable protection from physical assaults or threatsof physical violence in plant ; instruct all its employees that physical assaultsor threats of physical violence will not be permitted inplant-Investigation ofRepresentatives:petition for, dismissed in view of order to bargain.Mr. Alexander E. Wilson, Jr.,for the Board.Mr. W. Gordon McKelvey,of Nashville, Tenn., andMr. J. C. Gib-sonandMr. Waldo DeLoache,of Moultrie, Ga., for therespondent.Mr. Clyde M. Mills,of Atlanta, Ga., for the Union.Mr. Albert J. Hoban,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 2, 1937, Amalgamated Clothing Workers of America,herein called the Union, filed with the Regional Director for the Tenth20 N. L.R. B., No. 38.394 RIVERSIDE MANU'FACTURINICr- COMPANY395,Region (Atlanta, Georgia) charges alleging that Riverside Manu-facturing Company, Moultrie, Georgia, herein called the respondent,had engaged in and was engaging in unfair labor practices affectingand (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On September 15, 1937, the Union filed with saidRegional Director a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of therespondent, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the Act.On June 29, 1938,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.At the same time the Board, acting pursuant toArticle III, Section 10 (c) (2), and Article IT, Section 37 (b), ofsaid Rules and Regulations, ordered that the representation proceed-ings and the proceedings with respect to the alleged unfair laborpractices be consolidated for the purposes of hearing.On July 30,1938, upon amended charges duly filed by the Union, the Board, by theRegional Director, issued its complaint alleging that the respondenthad engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the Act.With respect to the unfair labor practices the complaint alleged,in substance, (1) that the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act; (2) that the respondent discharged and refused toreinstate the following employees because of their membership in theUnion and because they engaged in concerted activities for the pur-poses of collective bargaining: C. M. Bradley on January 12, 1938;Frank Mercer on March 24, 1938; and Winona Hooks on June 3, 1938;(3) that the respondent caused the termination of the services ofAnnie Page, one of its employees, and refused to reinstate said AnniePage and Emma Tuttle, another of its employees, because they joinedthe Union and engaged in concerted activities for the purposes ofcollective bargaining; (4) that on August 28, 1937, and at all timesthereafter, the respondent refused to bargain with the Union as therepresentative of employees of the respondent in an appropriate unit,although the Union had been designated as their representative by amajority of such employees.Copies of the complaint, the petition, and accompanying notices ofhearing were duly served upon the Union and the respondent.On 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 4, 1938, upon request of the respondent, the Regional Directorextended the time for filing an answer.On August 8, 1938, the re-spondent filed its answer in which it denied that it had engaged inthe alleged unfair labor practices.Pursuant to the notices, a hearing was held in Moultrie, Georgia,from August 8 to 16, 1938, before Gustaf B. Erickson, the TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties..At the beginning of the hearing the respondent moved to dismiss thecomplaint on the ground that the Board lacked jurisdiction in thematter.The Trial Examiner reserved his ruling on the motion.Dur-ing the first day of the hearing, E. C. Long, M. V. McHargue, and-L.E.Watkins, employees of the respondent, filed a petition to inter-vene in the proceedings.The Trial Examiner dismissed the petitionand his ruling is hereby affirmed.At the close of the hearing, counsel-for the respondent renewed its motion to dismiss and made othermotions on which the Trial Examiner reserved ruling.Thereafterthe respondent duly filed a brief which was considered by the TrialExaminer.During the course of the hearing, from August 8 to 16,1938, the Trial, Examiner made numerous rulings on other motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On October 19, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichhe denied the motions of the respondent on which he had reservedruling, except the motion to dismiss the complaint in so far as italleged that the respondent had engaged in unfair labor practices.within the meaning of Section 8 (3) of the Act with respect to AnniePage and Emma Tuttle.His rulings are hereby affirmed.He foundthat the respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the Act, and accordingly recommended thatthe respondent cease and desist from such unfair labor practices, thatit reinstate with back pay C. M. Bradley, Frank Mercer, and WinonaHooks, and that, upon request, it bargain collectively with the Unionas the exclusive representative of the respondent's employees in the.unit found to be appropriate.He also recommended that the com-plaint be dismissed as to Annie Page and Emma Tuttle.On Novem-ber 4, 1938, the respondent filed exceptions to the Intermediate Report'together with a request for oral argument.Notices of hearing beforethe Board for the purposes of oral argument were issued on November RIVERS'ID'EMANUF'ACTURING COMPANY39721, 1938, and duly served upon the parties.On December 14, 1938,.the hearing was postponed indefinitely.On December 17, 1938, the Union, pursuant to Section 10 (b) of_the Act, filed a fifth amended charge. On January 10, 1939,- theBoard authorized the issuance by the Regional Director of all amend-ment to the complaint issued on July 30, 1938,' and,, pursuant toArticle II, Section. 38 (c), of said Rules and Regulations-Series 1, as,amended, ordered the record in the proceedings reopened and a.further hearing held for the purposes of taking further evidence per-taining to the new matter alleged in the amended charge.,On Jan-uary 14, 1939, the Board, by the Regional Director, issued its amendment to complaint alleging that the respondent had engaged in andwas engaging in unfair labor practices within the meaning of Section8 .(1), (3), and (4) and Section 2 (6) and (7) of the Act.Withrespect to the unfair labor practices the amendment to complaintalleged in substance that on or about October 26, 1938, the respond-ent urged its lion-union employees to evict all union employees fromthe plant; that Irene Richards, Thelma Hancock, Mecie Childs 2Mae Rentz, Eunice Ellis, Maggie Price, Lela Hodges, Flora Wilson,and Cora McMullin, employees of the respondent, were thus evicted;and that the respondent on or about said date discharged and at alltimes thereafter refused to reinstate the afore-mentioned employeesbecause they had joined and assisted the Union and engaged in con-certed activities for the purposes of collective bargaining and becausethey had testified before the Trial Examiner during the hearing held.from August 8 to 16, 1938.On. January 23, 1939, the respondent filed its answer in which itdenied that it had engaged in the unfair labor practices alleged inthe amendment to complaint.During the hearing the respondentfiled an amendment to its answer.-Pursuant to notices duly served upon the parties, a further hear-ing was held in Moultrie, Georgia, from February 20 to 23, 1939,before Thomas S. Wilson, the Trial Examiner duly designated bythe Board:The, Board and the respondent were represented 'bycounsel, participated in the hearing, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to.introduce evidence bearing on the issues.At the conclusion of the.Board's case the respondent moved to dismiss the amendment to com-plaint.-The Trial Examiner denied the motion.At the close of thei On December 20, 1938,the Regional Director issued an amended complaint to which therespondent duly filed its answer.In its order of January 10, 1939, the Board authorizedthe Regional Director to withdraw the amended' complaint.On January 13, 1939, actingpursuant to said order, the Regional Director withdrew the,amended complaint. _aMrs.Mecie Childs was married'while the proceedings were pending.In the record ofthe first hearing and in the amendment to complaint she is referred to as Mecie Mercer. 398DECISIONS OF NATIONAL LABOR' RELATIONS BOARDhearing the respondent renewed its motion to dismiss and the Trial.Examiner reserved his ruling. In his Intermediate Report the TrialExaminer denied the motion.On April 1, 1939, the respondentduly filed a brief which was considered by the Trial Examiner. TheBoard has reviewed the rulings of the Trial Examiner on othermotions and on objections, to the. admission. of evidence made during.the second hearing, including the rulings made in his IntermediateReport, and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On June 3, 1939, the Trial Examiner filed his Intermediate Reportin which he found that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1), (3), and (4) and Section 2 (6) and (7) of theAct, and recommended that the respondent cease and desist fromsaid unfair labor practices and reinstate with back pay the employeesnamed in the amendment to complaint.Thereafter, on July 15, 1939, the .respondent filed exceptions to theIntermediate Report and on July 29, 1939, a brief in support of itsexceptions.Pursuant to notice served upon the respondent and theUnion, a hearing was held before the Board in Washington, D. C.,on August 31, 1939, for the purpose of oral argument.The respond-ent did not appear but the Union was represented and participated inthe argument.The Board has considered the exceptions to both IntermediateReports and, in so far as they are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRiverside Manufacturing Company, a Georgia corporation, main-tains its principal office and place of business in Moultrie, Georgia.It is engaged in the manufacture, sale,,and distribution of pants,shirts, overalls, coats, and caps.Approximately 30 per cent of theraw materials used by the respondent, which consist principally ofcotton fabrics, thread, and buttons, are. procured from sources outsidethe State of Georgia.The value of the products manufactured an-nually by the respondent is approximately $460,000, of which 80per cent are sold and shipped to customers located outside the Stateof Georgia.The respondent employs approximately 112 persons and has amonthly pay roll of approximately $8,000. RIVERSIDE1VIAIc UFACTURIN(I .COMPANYr ;,)..II.THE ORGANIZATION INVOLVED399Amalgamated Clothing Workers of America is a labor organizationaffiliatedwith the TextileWorkers Organizing Committee, hereincalled the T. W. O. C.,3 and with the Committee for Industrial Or-ganization. .It admits to membership, the production and the main-tenance employees of the respondent, exclusive of clerical andsupervisory employees.III.THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; the refusal to bargain1.The appropriate unitThe Union, in its petition, alleges that the production and mainte-nance employees of the respondent, exclusive of clerical and super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining.The respondent raised no objection to theappropriateness of this unit.We find that the production and maintenance employees of therespondent, exclusive of supervisory and clerical employees, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit insures to employees of the respondent the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuates the policies of the Act.2.Representation by the Union of a majority in the appropriate unitThe respondent's pay roll for the week ending August 28, 1937, con-tains the names of 104 employees.At the hearing, a copy of this payroll, with the names of 14 supervisory and clerical employees marked,was supplied by the respondent and introduced in evidence by theBoard.Thus, as of August 28, 1937, there were 90 employees in theappropriate unit.Between June 28, 1937, and August 24, 1937, 53cards, in the form of acceptances of membership in the Union andauthorizations for the Union to act as collective bargaining representa-tive,were signed by employees within the appropriate unit whosenames appeared on the respondent's. pay roll on the afore-mentioneddate.The genuineness of the signatures was supported by testimonyand was further attested by the fact that from September 4, 1937, toMarch 30, 1938, 43 of these employees wrote letters of withdrawal from3In February 1937, the Amalgamated Clothing Workers of America, theInternationalLadies' Garment Workers' Union, and the United Textile Workers of Americaset up anorganizingcommittee,known as theTextileWorkersOrganizingCommittee, which under-took the organization of employeesengaged inthe textileand garment industries. Intheir testimony the witnesses made no distinctionbetween the "T. W. O. C." and the"Union."The terms "Union" and "T. W. O. C." areused interchangeably herein. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union,in which almost all requested the return of their cards.Several of these employees testified at the hearing that their with-drawals were not attributable to the respondent's conduct.For reasonsdiscussed below in Section III A 4, and in "The remedy;"we find thatthese withdrawals cannot operate to diminish the 'majority statuspreviously obtained by the Union.We find that on August 28,1937,and at all times thereafter, theUnion was the duly designated representative of a majority of theemployees in the appropriate unit, and, pursuant to Section 9 (a) ofthe Act, was the exclusive representative of all the employees in suchunit for, the purposes of collective bargaining in respect to rates ofpay, wages,hours of employment,and other conditions of employment.3.HistoryEarly in June 1937,several employees of the respondent conferredwith one Carter,a representative of the American Federation of Laborthen engaged in organizing meat workers in the vicinity of Moultrie;Georgia, concerning membership in that organization.Carter ar-ranged for an open meeting of the respondent's employees to be heldin the Moultrie City Hall.At the suggestion of H. A. Hutchins,.factory manager,a committee of interested employees informed W. J.Vereen, the respondent's president,of their plans.Vereen told thecommittee that'he would be glad to talk to Carter.On the morning following the meeting,overwhichFrank Mercer,a cutter, presided and at which American Federation of Labor mem-bership application cards were distributed,Carter visited Vereen andafter a general discussion concerning labor organizations promisedto send Frank Walsh, an organizer of the United Garment Workers,. toMoultrie.Carter had no further meetings with the respondent's em-ployees.In August,Carter returned to Moultrie with Walsh anddiscussed collective bargaining with Vereen.There is no evidencethatWalsh met with the respondent's employees on this or any lateroccasion.About June 20, 1937,Alton Lawrence, a representative of the.T.W. O. C.,visited the respondent'splant and discussed union or-ganization with a few employees,including Frank Mercer.On June28, 1937,several employees signed T.W. O. C. authorization cards.Thereafter,meetings were held in the homes of interested employees.By August 24, 1938, cards designating the T. W. O. C. as bargainingrepresentative had been signed by 53 employees.About August 28, 1937, upon the request of the Union,.Vereen ,metwith Alton Lawrence and F.E. Daniels, representatives of the Union,for the purpose of collective bargaining.After 2 hours of generaldiscussionthe conference was adjourned.until the following morning.. RIVERSIDE MANUFACTURING COMPANY401At the second meeting, which was held in Vereen's office, Danielsstated that the Union represented a majority of the respondent'semployees and requested recognition.Vereen replied that some ofhis employees wanted to be represented by the American Federation^of Labor.He asked for proof that the Union represented a majority.Various methods of determining the question were suggested.Vereenrequested a check of the authorization cards by his secretary, by themayor of Moultrie, or by a certified public accountant.The Unioninsisted upon a check of cards by a representative of the Board or anelection by secret ballot.The meeting concluded with the understand-eing that .Vereen was to consult his attorney concerning a consentelection and Daniels was to discuss the entire matter with an officialof 'the Committee for' Industrial Organization at Atlanta, Georgia.Daniels was to communicate with Vereen at a later date and receivethe latter's decision.At the close of the working day on September 1, 1937, a few daysafter the Union's request for recognition, Hutchins, who knew. of the-request, spoke to the operators on the suit line about the Union.Concerning Hutchins' remarks, Annie Carlton, an employee, testifiedas follows :Well, I could riot remember all he said, but he 'did say that heguessed he had been asleep on the job and he felt like he wasprobably responsible for all of us being in the plant and he didn'tfeel like we would be better off if we got the Union in there,because if anything come up we would never be able to get a mandown to our hearing; it was a small place, and he had been niceto all of us, and he felt like some of us had stabbed him in theback by doing things and not coming to him first; and said ifthere was anything going wrong in the plant, we should havecome to him first and explained ourselves; if we were not satisfiedwith the way things were, we should have gone to him, and healsosaid that he had in mind to present to Mr. Vereen, to ask himfor araisefor us, but now, since things were as they were hedidn't feel like he had the heart to approach himfor araise atthe present time; and he also went onto state that he had beenplanningon somenew figments. in there, for instance, for one tofix the ladies'. bathroom up nicer and all, and he went on to ex-plain how the plant had grown-which was true-and that he feltlike we had all been a band of happy workers and he wanted us tocontinue that way-that isas near asI can come to the statement.Carlton's testimony was substantially corroborated by other em-ployees who testified with respect to Hutchins' speech.Upon thebasis of the record, particularly in view of the findings of the TrialExaminer,who had an opportunity to observe the demeanor of the 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses, we cannot accept Hutchins' explanation that H61-called themeeting because of "confusion" and "talk" in the plant.Nor canwe credit his denial that he made anti-union statements to the em-ployees.There was testimony that Hutchins told the employeesthey were free to join the Union.We attach no weight, however, tothis testimony.'We find that Hutchins made the statements attrib-uted to him by Carlton.On or about September 8, Hutchins, at a meeting in his officeattended by supervisory and non-union employees,, announced thatthe raise he had discussed in his talk to the suit line was being grantedby the respondent and would be retroactively effective as of 'thepreceding pay day, August 31, 1938.Sometime after this meeting in Hutchins' office, LoyWatkins,Magnus McHargue, and other employees of the respondent decidedto consult an attorney.Several employees testified that they hadheard rumors in the plant that it was illegal to oppose the Union.Others wanted to withdraw from the Union. There is evidence thatsome of the employees who were in favor of the Union had givenwarning that it would soon obtain a closed-shop agreement with therespondent and thereafter raise initiation fees.McHargue, a stock-room employee, selected J. C. Gibson, a Moultrie attorney, and madearrangements with Gibson for a meeting in the latter's office.McHargue invited Hutchins to this meeting because he did not wantHutchins to think that the employees "were doing anything behindhis back."Another employee invited Vereen.Gibson read and ex-plained the Act to the group of about 30 persons including therespondent's employees.Vereen spoke and assured the employeesthat they were free to work in the plant whether they joined a unionor not.The employees were charged no fees for Gibson's services,or for the use of his office.The following day the employees who had- been present in Gibson'soffice began an active campaign to defeat the Union.They visitedemployees who had signed membership cards and induced them towithdraw.Belle Hiers, supervisor of the pants line, Paul Stremmer,head cutter, and Virgie Mosley, timekeeper and chief clerical assist-ant to Hutchins, were among those active in soliciting withdrawals.FloraWilson testified that Hiers urged her to obtain her card anddeclared that the Union originated in Russia and was out to overthrowthe Government.Maggie Price testified that Hiers visited her andtold her that Hutchins was opposed to the Union.According to her4SeeBlanton CompanyandUnited Oleomargarine Workers Local IndustrialUnionNo.459, in which the Board said : "The respondent contends that it continually reminded theemployees of their freedom to join a union if they so desired.Such statements, however,when accompanied by threats of reprisals,as here, do not nullify the coercive effect of therespondent's activities." RIVERSIDEMANUFACTURINGGOIIIPANY403own,.testimony, Hiers visited the homes of employees on three occa-sions in an effort to correct an impression which was current thatshe had joined the Union. She explained, "I didn't make any state-ments against the union, except I said I was not signing up with it.I just had-I was against the union; I was not signing up with it."In view of all the testimony in the record concerning her activitiesduring these visits we cannot credit her testimony that she restricted-herself to assuring the employees that she had not become a memberof the Union.On the contrary, we find that Hiers urged the em-ployees to withdraw from the Union.Mosley told Mae Rentz, anemployee, that there was a raise in the office for the employees whenthey should "squash" the Union.Between September 4 and October 12, 1937, 41 employees wroteletters of withdrawal to the Union.These letters, many of whichwere introduced in evidence, were strikingly similar as to phraseologyand content.With few exceptions, they stated that the writer nolonger wished to be a member of. the Union and desired the returnof his membership, card.At about the same time the employees who were conducting the.drive for 'membership withdrawals from the Union arranged a bar-becue for employees who had indicated that they were not membersof the Union. Stripplin Kelly, supervisor of the suit line, invitedemployees in the plant to the barbecue and explained to them that it-was,only for non-union, employees.He. also solicited donations fromthe employees to defray the expenses of the barbecue and, according'to his own testimony, contributed to the fund.Mattie Mae Mae-Father, "a clerk in the office, obtained signatures on a petition pledgingloyalty to the respondent.At the barbecue, William B. Jones, anemployee, read aloud the names of the employees who had signedthe paper which was described by Vereen as "expressing confidencein the company, and possibly saying they did not want to affiliatewith the union, or something to that effect."Hutchins and Vereenwere both present at the barbecue and the latter gave a talk in whichhe thanked the employees for their loyalty.The respondent contended that Hutchins was the only supervisoryemployee for whose activities it was responsible under the Act.The.contention is based mainly on the fact that Hutchins is the onlyperson at the plant who has authority to hire and discharge.BelleHiers, 'VerdieWatkins, and Stripplin Kelly are supervisors of theplant, shirt, and suit. lines, respectively.They check the. operatorsin. their respective lines when they report or leave the plant, instructthem as to the work they are, to do, and criticize and correct the work:.when completed.They are. in complete charge of the work of the`employees in' their lines.It is clear from ,the testimony of the em-ployees and the supervisors themselves that Belle Hiers, Verdie Wat- 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the daily affairs of the plant and are the persons to whom the em=ployees customarily look to learn the desires of the management.Paul Stremmer testified that he is the foreman of the cutting roomand that, although he has the "privilege" of disciplining the cutters,he has not exercised it. Stremmer exercises general supervisionover the cutters similar to that of the supervisors of the operatinglines.During the hearing there was introduced in the record thepay roll of August 28, 1937, from which the respondent had stricken.. -the names of supervisory and clerical employees. It is significantthat among the names so stricken were Belle Hiers, Verdie Watkins,Stripplin Kelly, and Paul Stremmer.5We find that Hiers, Watkins, Kelly, and Stremmer are supervisoryemployees for whose actions the respondent is responsible.'4.ConclusionsWe are satisfied frorn the foregoing facts that the respondent delib-erately pursued a policy designed to discourage its employees fromremaining members of the Union in order to relieve itself of itsobligation to bargain collectively with the organization which hadbeen selected by a majority of them as their representative.Assuredby Lawrence and Daniels that the Union was ready and willing toparticipate in a consent election for the purpose of proving that itrepresented a majority of its employees, the respondent, under thepretext of deliberating whether it would accept this method of deter-mination, delayed collective bargaining while it initiated its campaignof discouragement.Within a few days Hutchins addressed the em-ployees on the suit line and told of his disappointment in learning5The fact that Stremmerengaged inactivities on behalf of the American Federation ofLabor andKelly assisted the Unionin the early stages ofits campaign to organize theemployees,does notabsolve therespondent from responsibility for their subsequent actsof interference.As tie pointed out inMatter of Ward Baking CompanyandCommittee forIndustrial Organization et at.,8 N. L. R.B. 558,"A corporateemployer necessarily actsthrough and must be held responsiblefor the actsof itssupervisoryemployees.Wheresuch employees actively interferewith . . . (a) labor organizations . . . the employeritself must be deemedto haveengaged in.such interference..See-Matterof ChicagoApparatus CompanyandFederation of Architects,Engineers,Chemists and Technicians,Local 107;12 N. L.R. B. 1002.0SeeMatter-ofAmericanManufacturing Company; Company Union of the AmericanManufacturing Company;the Collective Bargaining Committee of the Brooklyn Plant ofthe American Manufacturing CompanyandTextile Workers Organizing Committee,C. I. 0.,5 N. L. R. B. 443, enforced,as modified(modification did not affect this portion of theBoard's decision),inNational Labor Relations Board v. American Manufacturing CompanyandNu-Art Employees, Inc.,106 Fed.(2d) 61(C.C.A. 2,1939) ;Matter of PlantersManufacturing Company, Inc.andUnited Veneer Box and Barrel Workers Union,C. I. 0.,10 N. L.R. B. 735, enforced inNational Labor Relations Board V. Planters ManufacturingCompany,Inc.,105 Fed. (2d)750 (C. C. A. 4, 1939),citingVirginia Ferry Corporation Y.National Labor Relations Board,101 Fed. (2d)103, andNational Labor Relations Boardv.A. S. Abell Co.,97Fed.(2d) 951;Matter of Tennessee Copper Companyand A. F.ofL. Federal UnionNo.21164, 8 N.L. R. B.575; 9 N. L. R. B. 117. RIVERSIDE'MANUFACTURING COMPANY405that they had joined the Union.He expressed the fear that becauseof their action the respondent might withhold a contemplatedraise inwages.Soon after he had acquainted them with the respondent's dis-pleasure,Hutchins demonstrated the leniency of the respondent byannouncing that the raise which had-been placed in jeopardy by theirdisloyal conduct would be granted and made retroactively effective.Besides: discouraging membership, the raise, because of the time andcircumstances under which it was granted, had the further effect ofdiscrediting the Union which had unsuccessfully attempted to bargainwith the respondent.The subsequent split in the ranks of the Union,followed by the campaign for withdrawals by several employees in-cluding former members of the Union,. was obviously due mainly tothe respondent's unlawful conduct.Kelly's solicitation of donationsto defray the expenses of the barbecue for non-union employees andthe circulation of the loyalty petition in the plant, followed by Vereen'sparticipation in the barbecue, was, under the circumstances,a clearendorsement of the acts of those,employees who had opposed theUnion.The respondent cannot disclaim responsibility for .the, withdrawalson the. ground that some of the employees had been misled by thestatements of union sympathizers and withdrew. upon learning thatit would not, be necessary for them to join the Union in order to retaintheir jobs.Several employees testified that they withdrew when theydiscovered they did not have to join the Union.Lawrence, the repre-sentativeof the T. W. 0. C., testified that these employees stated tohim, or in his presence, about `the time of their withdrawal that theywerebeing urged to resign by the respondent.drawal makeno mention of misrepresentation by the Union... Underthe circumstances we do not credit the testimony of these employeesas totheir reason for withdrawing. It is clear that the respondent'smanifestationsof, hostility were the majorcauseof the withdrawals.'We find that the respondent, by the above-described activities of itssupervisory employees in discouraging membership in the Union, bythe time and manner of granting the wage increase after threateningto withhold it, and by the encouragement of and direct participationin the campaign to secure the withdrawal of memberships in the Union,has interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act..Furthermore, the above-described conduct of the respondent con-stituted a direct refusal to bargain collectively with the Union.Aswe have found above, on August 28, 1937, the Union represented a7National Labor Relations Board v. Remington Rand. Inc..94 F. (2d) 862 (C. C. A. 2).aff'gMatter of Remington Rand. Inc.andRemington Rand Joint Protective Board of theDistrict Council office EquipmentWorlers,2 N. L.' R.B. 626.283031-41-vol. 20-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority of the respondent's employees in the appropriate unit.Wehave also found that the withdrawals from the Union which fol-lowed the request to bargain and the testimony of several employeesas to their reasonsfor withdrawingdid not affect the Union's ma-jority.We have repeatedlyheld that theunfair labor practices ofan employer cannot operate to change the bargaining representativepreviously selected by the untrammelled willof the majority.8Withrespect to the effect of the respondent's conduct following,the requestto bargain,our opinion inMatterof Chicago Apparatus CompanyandFederationof Architects,Engineers,Chemi8ts and Technicians,Local 107,9is equally applicable here :The duty of an employer to bargain collectively arises only if arequest therefor is made by a labor organization that meets therequirements of Section 9 (a).Where a labor organization rep-resenting a majority of employees in an appropriate unit seeksto bargain collectively;an employer's attempt to destroy suchmajority and thus to relieve himself ofhis obligations underSection 8 (5) of the Act is as patently a refusal to bargainwithin the meaning of Section 8 (5) as a forthright refusal tomeet with representatives of a labor organization clothed withthe rightto exclusive recognition.We need not decidewhetherunder other circumstances an employer's activities which clearlyinfringe upon his employees'rights and constitute unfair, laborpractices within the meaning of other subdivisions of ''Section 8of the Act also constitute'an unfair labor practice within themeaning of Section 8(5).It is obvious,however, that underthe circumstances present in the instant case, to find" that therespondent's conduct in posting its "statement of policy" con-stituted an unfair labor practiceonly underSection 8 (1) ofthe Act wouldnullify Section 8 (5).So to restrict our finding"would be to hold that the obligation'of one provision of theAct maybe evaded by the successful violation of"another."Therespondent,in seeking to destroy the majority status of theUnion, immediately followingtheUnion's request to bargainand its asserted intention to invoke the servicesof theBoard indemonstrating its majority, plainly showedthat' it' was solelyinterested in avoiding its obligation to bargainwith 'the Union.In the present case the conduct of the respondent after receivingthe request for bargaining rights impels us to the conclusion that the'Matter ofAmerican Numbering Machine CompanyandInternational Association ofMachinists,District#5, 10 N. L. R. B. 536;Matter of George P. Piling cESon Co. andDental, SurgicalctAllied Workers Local Industrial Union No. 119, affiliated with the C. r. 0.,16 N. L. R. B. 650;New Era Die CompanyandInternational Association of Machinists'Lodge 243 (A. F. of L.),19 N. L. R. B. 227.e 12 N. L. R. B. 1002. RIVERSIDE MANUFACTURING COMPANY407respondent never intended to bargain collectively with the Union andmerely utilized an asserted doubt regarding the Union's status asmajority representative to evade its duty to bargain collectively.Furthermore, the conduct of the respondent in granting the wageincrease was, under the circumstances set forth above, a violation ofits obligation to bargain with the Union.We have held that whenan employer unilaterally grants concessions to his employees, at a timewhen their designated union is attempting to bargain concerning thesame subject matter, such action constitutes a violation of the em-ployer's duty to bargain with the accredited union."'While it is truethat the Union had made no formal demands for a wage increase inthe instant case, the principle is nevertheless applicable.The blow tothe Union's prestige is equally severe, and the demonstration that sofar as.the respondent is concerned collective bargaining is neither de-sirable nor necessary is just as impressive, whether the respondent firstascertains the demands of the Union or, as here, forestalls proof ofmajority-'arid, anticipating what the, demands of the Union shall be,makes a unilateral concession.. 'The respondent .contends that on August 28, 1937, the question ofwhether the Union represented a majority of the employees was notdetermined, and that at no time since has the Union made any furtherrequest for recognition.However, as set forth above, the respondentby its unlawful conduct has made questionable the Union's abilityto prove its majority by a consent election.Under the circumstancesthe reluctance of the Union to, test its strength without the full pro-tection of the Act was not unreasonable.Our reasoning with 'respectsion of the Act by the. successful violation of another applies withequal force to the contention that, after the unlawful conduct of therespondent had resulted in wholesale withdrawals, the Union wasobliged again to demand recognition and submit new proof ofmajority."'We find that about August 28, 1937, and thereafter, the respondentrefused to bargain collectively with the Union as the exclusive repre-sentative of its employees in an appropriate unit, and that the respond-ent has thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.B. The discharges prior to August 1988C.M. Bradley,a cutter, was hired by the respondent in 1925 and,except for a period of approximately 2 years, was employed continu-10Matter of Chicago Apparatus CompanyandFederation of Architects,Engineer.,.Chemists and Technicians, Local107.12 N. L.R. B. 1002.u Footnote 10supra. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDously until his discharge on January 12, 1938.Bradley was one of thefirst of the respondent's employees to join the Union and solicited otheremployees to sign membership cards.Early in September 1937; hetold Hutchins that he was a member of the Union.While withdrawalsfrom the new organization were being sought in the fall of 1937,Bradley and Frank Mercer visited the homes of many employees whohad signed' cards and urged them to remain faithful to the Union.Notwithstanding their efforts, Bradley and Mercer were the only maleemployees in the plant who had not withdrawn from the Union byOctober 25, 1937.The respondent in its answer alleges substantially that Bradley wasdischarged when, after it had been reliably reported that he wassuffering from a venereal disease, Bradley refused to submit to amedical examination before returning to work in the plant.Theanswer further alleges that Bradley had used obscene and offensivelanguage in the presence of female employees in. the plant, had beeninsubordinate and disrespectful, and had threatened violence to therespondent's officers and employees.On January 12, 1938, Vereen drove Bradley to his office at the Moul-trieCotton Mills and informed him that some of Bradley's fellowemployees had complained that Bradley was affected with a venerealdisease and had demanded his discharge.Vereen told Bradley thathe would have to be examined by Dr. Brannen, a physician retainedby the respondent.While it is clear that Bradley agreed to be ex-amined by Brannen provided he was also examined by his own physi-cian, and that Vereen found such an arrangement satisfactory, thereis a conflict in the testimony of the two participants as to what oc-curred during the remainder of the interview.According to Vereen,Bradley changed his mind and refused to be examined.According toBradley, Vereen informed him that, irrespective of the outcome of theexamination, he would have to "lay out" several weeks to satisfy theother employees and avoid hard feelings.Because of our findingset forth below that Bradley was not discharged for refusing to submitto an examination, it is unnecessary for us to resolve the conflict intestimony.During the evening of January 12,, Bradley was examined by Dr.J.M. Palmer.He immediately telephoned Vereen and told him thathe had a "statement" from the doctor, but Vereen refused to discussallowing Bradley to return to work.The following day, after reporting for work at the plant and beingtold to leave by Hutchins, Bradley submitted to an examination byDr. Brannen, who thereafter reported to Vereen that the test dis-closed no active infection.Later Brannen made a second examinationwhich confirmed the first.Vereen testified that this second examina- RIVERSIDEMANUFACTURING 001YIPANY409tion was "very likely" made at his request.Despite the reports ofDr. Brannen,Vereen, when.asked by Mercer to reinstate Bradley,refused.While we do not entirely credit Vereen's version of theinterview of January 12, particularly with respect to Bradley's suddenchange of position,we are convinced that even if he had refused to beexamined on January 12, Bradley was not discharged for that reason.The subsequent refusal of the respondent to reinstate Bradley whileevincing a striking interestinwhetherhe was actively infected, inthe light of the respondent's hostilityto the Union;leads us to con=elude that the. -respondent seized upon the incident of January 12 torid itself of one of the most active union members and thereaftersought tobolster its excuse by obtaining conclusive evidence thatBradley was infected with a communicable disease, the nature ofwhichwould bar his reinstatement.The respondent's refusal to re-turn Bradley to the plant and'quell the suspicions of his accusersafter it had been informed by its own physician that Bradley wasnot actively infected,as they hadalleged, flatly contradicts Vereen'sassertion that he desired to help Bradley.We find thatBradleywas not discharged because he refused to submit to a medicalexamination.During the hearing there was some testimonythatBradley hadused indecent language in the presence of female employees.Bradleytestified that he neverknowinglyused such language in the presenceof ladies,and Hutchins was unable to recall ever havingbrought theconduct to Bradley's attention..The testimony of Vereen that hementioned complaints based on such conduct.to' Bradley on January42, 1938, was contradicted by Bradley.Furthermore,there is evi-dence that Loy Watkins,the most active opponent of the Union, usedprofanityin the presence of female employees and was not disciplined.There is testimony that during his employmentby therespondentBradley sometimes criticized and ridiculed Hutchins to other em-ployees.Magnus McHargue,one of the group opposed to the Union,testified that Bradley on one occasion,after engaging in a disputewithanother employee over a newspaper,requested the loan of ashotgun.According to McHargue,Bradley said that he might beable to use the gun that same day because Hutchins had his girl inthe office.McHargue testified that he reported the incident toHutchins.Bradley denied making the statements attributed, to himand -testified that he did not state to McHargue that he would takehis shotgun"down to the plant and clean up the whole business."Hutchins testified that he had received complaints concerning Brad-ley's conduct from the time he first came to work until the date ofhis discharge.The respondent's failure to discipline Bradley for hisallegedly long-standing misconduct until he became active in the 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion leads us to infer that this purported reason for Bradley's dis-missal was a mere pretext engaged in to conceal the fact that he wasdischarged because of his union activities.On the basis of the record,we cannot accept the contention of the respondent that the use ofimproper language, acts of insubordination and disrespect, or threatsof violence were factors which caused the respondent to dischargeBradley.The cause of Bradley's discharge may be found in his union activ-ity.Except for Mercer, who was subsequently removed by the re-spondent, Bradley was the outstanding union member.His positionas a leader in an organization so distasteful to the respondent wasmade known to Hutchins at an early date.When, as a result of therespondent's unlawful conduct, the employees were withdrawing fromthe Union, Bradley and Mercer were urging them to remain members.Although their efforts were unavailing to stem the tide of resigna-tions, Bradley and Mercer, together with approximately eight others,refused to withdraw from the Union. It was this uncompromisingattitude of Bradley, in the face of the respondent's hostility, whichwas the cause for his discharge.The unfounded complaint of hisfellow employees merely furnished the occasion for which the respond-ent had been waiting.We find that the respondent has discriminated in regard to thehire and tenure of employment of C. M. Bradley, thereby discouragingmembership in the Union and interfering with, restraining, and co-ercing its employees in the exercise of the rights guaranteed themin Section 7 of the Act.At the time of his discharge Bradley's earnings were approximately$17.50 for the normal 40-hour week.Up to the date of the first hearinghe had earned approximately $100 since his discharge and desired tobe reinstated.Frank Mercar,a cutter, was employed by the respondent in 1925and worked almost continuously until March 24, 1938.He receivedhigher wages than any other employee in the cutting department, withthe exception of Stremmer, the foreman.Mercer was the most activemember of the Union in the plant.He presided at the AmericanFederation of Labor meeting early in June 1937.Later that samemonth, Mercer joined the Union and arranged for meetings of em-ployees.When Vereen announced that Carter and Walsh had beento see him, Mercer told Vereen that the employees were no longerinterested in the American Federation of Labor.From December1937 to the date of his discharge,. Mercer acted as shop committeemanand met with Vereen to discuss grievances on behalf of the Union.He 'and Bradley were the only male employees who continued theirmembership in the Union after October 25, 1937.Winona Hooks, one RIVERSIDE MANUFACTURING COMPANY411of the complainants, testified that a short time after Bradley's dis-charge Hutchins inquired of her whether Mercer was still interestedin the Union.Being told that.Mercer intended to remain with theUnion, Hutchins, according to Hooks, advised her that Mercer oranyone else "could stick their neck out far enough and they wouldchop it.off."Hutchins generally denied making any anti-union state-ments.In view of Hutchins' anti-union speeches and his hostility tothe Union as described in subsection A above, we do not credit hisdenial and we find that he made the statement ascribed to him byHooks.Cutters at the respondent's plant are required to place size ticketson the individual pieces and bundles of material which they cut.Thesize on the bundle ticket must correspond to the size on the cut piecesbecause the tickets serve as guides for the operators who sew togetherthe different parts which make up the complete garment.The evi-dence establishes that the cutters commonly make errors in placingtickets on the bundles and that they rectify the errors when discov-ered by-the operators.On March 24, 1938, Ruby Flowers, an operator on the pants line,discovered that the size on the ticket of the bundle on which she wasworking did not correspond to the size on the pants in the bundle.Flowers told another employee on the line, who, finding that her ownbundle was incorrectly ticketed, reported. the mistake to Hiers, hersupervisor.Hiers in turn reported the error to Stremmer, the cutterforeman, and he identified the, work as that of Mercer.When Mercerwas shown his mistake he suggested.to Hiers that the operators runthrough the bundles which were not mixed and he would return fromthe cutting- room and straighten out the eight mismarked bundleswhich contained approximately 10 dozen pairs of pants.While Hierswas examining some of the bundles at the pants line, Hutchins cameup to her and inquired about the trouble.Hiers explained that therewas-a- mix-up. ' Hutchins immediately went into the cutting roomand, after summoning Stremmer, told Mercer to bring the whole"cut," 12 which consisted of approximately 70 dozen pairs of pants,from the sewing room back into the cutting room for the purposeof correcting the error.Mercer agreed and arranged to have Hiersnotify him when she had the bundles ready.Hutchins returned tohis office.A short time later, Hiers signaled that the bundles wereprepared, and Mercer went into the sewing room and began to sepa-rate the tickets at a table on which some of the bundles had beenplaced.Hutchins, who was passing through, asked Mercer why he12 In referring to the material which Mercer had cut and which was in the sewing depart-ment when the mix-up was discovered. the witnesses used "cut" and"lay" interchangeably.For the purposes of these findings it is not necessary to distinguish between the two items.Accordingly,"cut" and "lay"will be used interchangeably. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDwas not carrying all the bundles into the cutting room as he had beeninstructed to do.Mercer explained that he- could straighten out thetickets at the table.Without further discussion, Hutchins, orderedMercer to return to the cutting room.Witnesses for the respondent,who were present in the cutting room at the time, testified thatHutchins repeated his instructions and told Mercer he must, eithertake back the whole "cut" or check out. They testified that Mercersaid that he would not do it and left the plant.On the other hand,Mercer testified that when the superintendent told Stremmer that hehad refused to carry out the order, he (Mercer) said, "No, I haven'trefused," that Hutchins thereupon told him not to argue and in-structed.Stremmer to "check him out."We need not, however, resolvethe conflict in testimony.We are satisfied that even if Mercer refusedto carry out the order, such refusal was not the real reason for hisdischarge.Thereafter,Mercer conferred with Vereen several times in aneffort to obtain reinstatement to, his job in the plant.Vereen sug-gested that he talk to Hutchins, but the latter refused to put himback to work.Ordinarily, when there is a mix-up of the type caused by Mercer,the cutter involved is notified and straightens out the bundles in thesewing room.Stremmer straightened out the mistake after Mercerleft, but Hiers, who watched him, could not recall whether he foundit necessary to bring the entire: lay into the cutting room to do so.We do not believe that Mercer, an experienced cutter who had beenwith the respondent for approximately 13 years, was discharged andrefused reinstatement because on one occasion he refused to'obey anorder of the superintendent with respect to the precise manner inwhich he should correct a common error. It should be noted thatStremmer,Mercer's immediate superior, was apparently satisfiedwith the manner in which Mercer had' proceeded to correct the error.Assuming that Mercer in fact disobeyed Hutchins' order, the trivi-ality of the entire incident cannot explain the severity of the disci-pline which Hutchins imposed .1-3We are of the opinion that therespondent seized upon an incident which ordinarily would notrequire the attention of the superintendent and utilized it for thepurpose of eliminating the outstanding survivor of the campaignagainst the Union.We find that the respondent has discriminated in regard to thehire and tenure of employment of Frank Mercer, thereby discour-aging membership in the Union and interfering with, restraining,13 Compare the respondent's exercise of its disciplinary'power here and its refusal toexercise such power in connection with the eviction of union members discussed in sectionII below. RIVERSIDE MANUFACTURING GOMPANY413and coercing its employees in the exercise of the rights guaranteedthem in Section 7 of the Act.At the time of his discharge Mercer was earning $23.80 per 40-hourweek.Between his discharge and the date of the first hearing hehad earned approximately $10, and desires reinstatement.Winona Hooks,a seaming-machine operator on the suit line, workedfor the respondent from February 1935 until June 3, 1938. Shejoined the Union in July 1937.During the early activities of theUnion she lived with Mecie Childs, in whose home several meetingswere held. * Hooks testified that she withdrew from the Union inOctober 1937 at the insistence of Kelly, her supervisor.She rejoinedon February 2, 1938..The respondent, in its answer, alleged in substance that Hooks lefther work about April 22, 1938, without notifying Hutchins; thatHutchins thereupon made other arrangements with respect to herwork; and that when she again reported, production at the planthad been so curtailed that she could not be reemployed.On a Thursday in late March or early April 1938, Hooks learnedthat her mother was ill.There was no work on Friday or Saturday,and Hooks, expecting to return to work on the following Monday,left the plant.However, finding that her mother would be in needof assistance for an indefinite period, Hooks sent word to Hutchinsthat she would have to remain at home.Hooks entrusted the mes-sage to another employee, who delivered it to Hutchins early thefollowing week.The record establishes that this was the methodcommonly used by employees to give notice that they intended to beabsent from work.On April 27, 1938, Hooks wrote to Hutchinsinforming him that she did not know how long her mother's illnesswould last and asking him to let her know whether he could keepher job open for her.On May .6, Hutchins replied that he couldi;iake no definite promises due to "the gloomy business outlook."OnJune, 3, 1938, after receiving no reply to a second letter written onMay 12, Hooks applied at the plant and was told by Kelly to cometo work on June 8, 1938.When she arrived, Kelly instructed herto see Hutchins, who informed her that there would be no work forher until business increased.It is clear from the record that thebusiness of the* respondent decreased substantially in the spring., andsummer of 1938.While we do not believe that Hooks failed to give proper noticeof her absence, in view of the decrease in production and the longperiod of her absence, we are of the opinion that the refusal toreinstate her was not discriminatory.We find that the allegations of the complaint with respect toWinona"Hooks are not sustained by the evidence. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnnie Pagewas hired by the respondent as an inspector of suitsin January 1937.After 5 weeks she was transferred to a joiningmachine.Page joined the Union on July' 26, 1937, but at Kelly'sinsistence resigned from the Union on October 9. There is no evidencethat Page ever rejoined the Union.During October, Page left work to take care of her son, who was ill.For a brief period after her return Page worked as an inspector.Thereafter, Hutchins assigned her to -a lettering machine, one of the.highest paid operations in the plant.After 6 weeks of attempting tolearn the operation, Page asked for a transfer to inspecting work.There was no opening available. - With Hutchins' assistance, Pageobtained part-time employment at another plant.We find that the allegations of the. complaint with respect to AnniePage are not sustained by the evidence.Emma Tuttle,a machine operator, was hired by the respondent inOctober 1936 and worked until December 11, 1937. She joined theUnion on July 23, 1937. Tuttle was one of the' few employees.-whodid not withdraw from the Union despite the open hostility ofHutchins and the other supervisory employees.The respondent's answer alleged, in substance, that Tuttle had volun-tarily left its employ in December 1937 for a period of approximately6 months, and that during her absence she was replaced.The record shows that about December 8, 1937, Tuttle left the plantfor about 6 months to attend her mother, who was ill in Florida.Afew days before she left, Vereen told Mercer that he was confidentthat there would be a place for Tuttle when she was able to return.Tuttle wrote to Hutchins on May 24 and June 1, 1938, stating thatshe was ready to go to work and reminding him of Vereen's statementtoMercer.On June 18, 1938, Hutchins informed-her that becauseproduction had been considerably curtailed, he could not employ herat that time.He promised that he would put her to work whenbusiness conditions warranted.Tuttle had been replaced during her6 months' absence.We find that the allegations of the complaint with respect to EmmaTuttle are not sustained by the evidence.C. The unfair labor practices from August 16,1938, to January14,19391.The evictionsAs set forth above, the amendment to complaint issued by the Re-gional Director on January 14, 1939, alleges in substance that therespondent caused the eviction from its plant of, discharged, andrefused to reinstate Thelma Hancock, Eunice Ellis, Cora-McMullin,Maggie Price, Mae Rentz, Lela Hodges, Irene Richards, Flora Wilson, RIVERSIDEitA UFAC'TUR.I G COMPANY415and Mecie Childs because of their membership in the Union andbecause they testified at the hearing held from August 8 to 16, 1938.Mecie Childs was subpenaed but did not testify at the first hearing.The other employees named were subpenaed and testified on behalfof the Board. The respondent contends that it is in no way responsiblefor the eviction of the employees named in the amendment to complaintand denies that it discharged or, refuses to reinstate them.From the conclusion of the hearing to October 26, 1938, the non-union employees were permitted continuously to scoff at and deridethe union members in the plant.Hiers and Kelly were aware of thebreach in discipline but made no effort to stop it. Shortly after thefirst hearing, Flora Wilson complained to Hutchins about the "booing"by the non-union employees.However, Hutchins took no action untilhe actually observed the improper conduct himself.Although heinstructed the non-union employees to stop molesting the union mem-bers,' the disturbances continued.On October 19, 1938, the Trial Examiner issued his IntermediateReport, in which he recommended that the respondent reinstate C. M.Bradley, Frank Mercer, and Winona Hooks, and upon request bar-gain collectively with the Union.The Intermediate Report wasreceived by the respondent on October 25, 1938.On October 26, 1938,during the lunch hour, which extends from 12 noon until 1 p. in.,some of the non-union employees brought into the plant and circu-lated a newspaper containing a news item summarizing the Interme-diate Report.After lunch the employees stood in groups discussingthe article.A few minutes before 1 p. m., Hiers, Verdie Watkins,and Kelly, the supervisors, checked in the operators at their respec-tive lines and promptly withdrew from the operating room.Hiersleft for the rest room to dress a sore foot.Kelly and Verdie Watkins,the latter after she had turned on the power, entered different sec-tions of the stockroom.Hutchins had left the plant earlier.Therecord does not indicate the whereabouts of Stremmer. In the officeat the time were Mosley, McFather, and Nance, clerical employees.After the power was turned on, a group of employees in the rearof the room called the other non-union employees from their ma-chines, leaving only the union members working.At 1:15 p. in.,Loy Watkins, the plant machinist and husband of Verdie Watkins,turned off the power, an act he had never done before without specificinstructions from Hutchins.Leo Mercer, a cutter, then addressedthe non-union employees.He asked them whether they were willingtowork- with the employees whom the Trial Examiner had recom-mended should be reinstated or were in favor of putting the remain-ing union members out of the plant.When they indicated that they 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDfavored the second course of action, Mercer led them to the front ofthe operating room, where the women in the group ordered the unionmembers, consisting of Thelma Hancock, Cora McMullin, EuniceEllis,MaggiePrice,Mae Rentz,Irene Richards, and Flora Wilson,to leave the plant or be ejected with violence.The unionmembersleft the plant peacefully.At one point during the eviction Kellyappeared at the door of the stockroom and asked what the "commo-tion" was about.According to Kelly, several of the operators said,"If you don't get back in there and keep your mouth shut you willfind out right quick."Kelly thereupon decided to remain inside thestockroom.Hiers, when told what was happening, remained in therest room because she "did not want to get in it."VerdieWatkinsobserved part of the eviction but, according to her testimony, wasafraid to leave the stockroom.As soon as the union members wereoutside the plant, Loy Watkins turned on the power and operationswere resumed by both non-union and supervisory employees.VirgieMosley reported the eviction to Hutchins, who in turnnotified Vereen.After a conference with Hutchins and the respond-ent's attorney, Gibson, Vereen returned to the plant and addressedthe non-union employees.He told them that he was sorry that theeviction had occurred, and requested that the group permit the unionemployees to return.He then asked for a show of hands of those whofavored taking back the employees who had been evicted.Receivingno response, he asked how many were not in favor of taking themback.All hands were raised.Vereen continued to plead with theemployees to take back the union members. Finally, it was arrangedthat Loy Watkins should talk to the non-union employees individuallyand give Vereen a final decision the following day.On October 27,1938, Mecie Childs and Lela Hodges, union memberswho had not worked on October 26, reported for work. The non-union employees would not permit them to enter the plant.Late inthe afternoon Loy Watkins reported to Vereen that he had polled thenon-union employees and that they would not alter their decision.Thereafter, Vereen held several conferences with theunionmembersand their representative and discussed the danger involved in rein-stating them.Vereen maintained throughout the conferences that hewas at all times willing to reinstate the union employees but that hecould not induce the non-union group to permit their return.How-ever, he refused to take steps to insure their safety.None of the'evicted employees returned to work.The employees who took pos-session of the plant on ;October 26, and whose names were given to.Vereen by the union employees, were never disciplined for their `partin the eviction or for the threats made to Kelly. RIVERSIDE MANUFACTURING COMPANY4172.Conclusions with respect to the unfair labor practices from August16, 1938, to January 14, 1939We have already observed the respondent's hostility to the Unionand the activities of its supervisory employees in coercing union mem-bers to resign from the Union.The evictions of the union employeesmust be considered in the light of the respondent's acts of oppositionto the growth of the Union and the effect of these acts upon theemployees.When the members of the Union, all but one of whom had testifiedagainstthe respondent, returned to the plant they were subjected toderision and ridicule by the. anti-union faction.The anti-union cam-paign carried on by the non-union employees, as described in Section,.E 1 above, followed by the reluctance of Hutchins and the othersupervisory employees to restore normal order in the plant, amountedto an open invitation to the anti-union employees to take further stepstoward. the final elimination of the Union and its sympathizers. Itis clearthat the shutting off of the power in the respondent's planton October 26,' 1938, and the eviction and exclusion of the union mem--berswere a direct result of the respondent's unlawful conduct inencouraging the anti-union group.Under the circumstances therespondent cannot disclaim responsibility for the ouster on the groundth^t-it was planned and carried out by its employees.l"lWhen the respondent was notified of the evictions, there restedupon it an, affirmative duty to, reinstate the union, employees andsafeguard them from assaults or threats by the non-union em-ployees.15/That duty was not discharged by Vereen's poll of senti-ment and his plea to the employees who had usurped the respond-ent's control over the plant.In striking contrast to the respondent's.treatment of Bradley and Mercer, described in Section III B above,.is the fact that during the entire course of events none of the em-14 SeeClover Fork Coal Co.v.National Labor Relations Board,97 F.(2d) 331(C. C. A.6), enforcingMatter ofClover Fork Coal CompanyandDistrict 19, United Mine Workersof America,4 N.L. R. B. 202, in which the Court said : "The contention that employeeswere not discharged because of union activities by the petitioner,but were forced out bythe determined attitude of petitioner's non-union men in refusing to work with membersof the United Mine Workers, must be rejected in view of evidence which supports findingsthat the attitude of the petitioner's non-union men was, if not inspired by, at least en-couraged and promoted by the petitioner and its agents."See alsoMatter of GeneralMotors and Deleo-Remy CorporationandInternational Union, United Automobile Workersof America,Local No. 146,14 N. L.R. B. 113. Cf.N.L. R. B. v.AshevilleHosiery Com-pany, 108 F.(2d) 288(C. C. A. 4),mod'g and enf'gMatter of Asheville Hosiery CompanyandAmerican Federation of Hosiery Workers,11 N. L. R. B. 1365,inwhich the Courtfound that the employer's responsibility for a similar eviction of union employees by non-union employees was not shown by substantial evidence.11 SeeMatter of General Shoe Corp.andGeorgia Federation of Labor, 5 N.L. R. B. 1005,consent order enforced inNational Labor Relations Board v. General Shoe Corp.,99 F.(2d) 223(C.C. A. 5) ;Matter of General Motors and.Deleo-Remy CorporationandInter-national Union, United Automobile Workers of America,Local No.146,14 N. L.R. B. 113.Cf.Matter of Asheville Hosiery Company,cit.,supra,in which the employer reinstated theevicted employees. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees who had participated in the evictions were discharged oreven disciplined for their unlawful conduct and their persistence inrefusing to permit the reinstatement of the union employees.Vereentestified that he adopted a course of conciliation, persuasion, andreasoning rather than the alternative of discharging the employees'who had engaged in the evictions, because he believed that if hedischarged any members of the group, all non-union employees wouldhave refused to work and would have left the plant. The recorddoes not convince us that such disciplinary action would have pro-voked a strike of non-union employees.However, even if suchdanger existed, the respondent would not be excused from its duty toprotect its employees in the plant and to maintain safe working con-ditions for them.16InMatter of General Motors and Delco-RemyCorporationandInternational Union, United AutomobileWorkersof America, Local No. 146,17wherein the respondent sought to ex-cuse its failure to take disciplinary action on the ground that suchactionwould have provoked retaliatory rioting, we stated : " .. .even if such fears were justifiable under the circumstances, since theconduct and the anti-United feeling of the evicting employees hadbeen incited and fostered to a large degree by acts and omissions ofthe respondent, the respondent cannot excuse its admitted failure tosafeguard its employees because of any helplessness before a `loyal-employee' revolt whose alleged overwhelming power resulted fromrespondent's own policies."The language is equally applicable here.By its conduct in condoning the eviction of the union employeesthrough its failure to discipline non-union employees and its refusalto afford -the union employees adequate protection during workinghours, the respondent in effect adopted a closed shop, limiting em-ployment to those who were not members of the Union. It is ob-vious that such closed-shop effect was not the result of collectivebargaining but rather the effect of the respondent's unfair; laborpractices.Between October 26, 1937, and the date of the second hearing,Vereen, on several occasions, offered to allow the union members toreturn to the plant but would not insure their safety."' In the ab-10Hutchins testified that on October 28, 1938,Duncan Warr,a Field Examiner attachedto the Tenth Regional Office, suggested that,in view of the danger existing at the time,the union employees should not be immediately reinstated in a body but should be returnedto the plant in pairs.The respondent contends that the suggestion of Warr estops theBoard from finding that the respondent should haveImmediately reinstated all the em-ployees who had been evicted. It is clear from the record that the suggestion of Warrwas in the nature of an offer of settlement and does not affect the power of the Board tofind that the respondent did not discharge its duty toward the evicted employees.17 14 N. L. R. B. 113.11During the hearing the respondent filed an amendment to its answer in which itaverred that it was willing to have the evicted employees return to the plant.There wasno offer, however,to insure the safety of said employees if they returned.Indeed, therespondent admits in its brief that it has always been unsafe for the union employees toreturn to the plant. RIVERS'IDE MANUFACTURING COMPANY419sence of some guarantee of protection the employees were justified innot returning.They had not left the respondent's employ upon theirown volition.On the contrary,their loss of employment was directlyattributable to the respondent's acts in encouraging and inspiring theevictions and in failing in its duty to afford full protection to the.ousted employees.We find that the unlawful conduct of the respondent was thedirect cause of the exclusion from the plant of Thelma Hancock,Cora McMullin, Lela Hodges, Eunice Ellis, Maggie Price, Mae Rentz,Irene Richards,Flora Wilson, and Mecie Childs.We find that therespondent has thus discriminated in regard to the hire and tenure.of their employment and has thereby discouraged,membership inUnion and has interfered with, restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.We further find upon the basis of the entire record that therespondent by its unlawful acts had discriminated against ThelmaHancock, Cora McMullin, Lela Hodges, Eunice Ellis, MaggiePrice,Mae Rentz,Irene Richards,and Flora Wilson, because they gavetestimony under the Act.,IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities`of- the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices,we shall order it to cease and desist therefrom.Weshall also order the respondent to 'take certain affirmative actionwhich we deem necessary to effectuate the policies of the Act.Having found that the Union represented a majority of the em-ployees in the appropriate unit on the date of the.respondcnt's refusal;our Order will provide that the respondent,upon request,bargain collectively with the Union as the exclusiverepresentative of the employees within the appropriate unit.Wehave found that certain employees wrote letters of withdrawal tothe Union.These withdrawals were occasioned by the respondent'sunfair labor practices.,It will be the purpose of our Order to restorethestatus quoby giving effect to the Union's majority existing onthe date of the refusal to bargain collectively.A failure to orderthe respondent to bargain collectively,upon request,with the Union 420DECISIONS OF NATIONAL LABOR RELATIONS BOARD`would be to hold that the obligation of one provision of the Actmay be evaded by the successful violation of another; that the freelyexpressed wishes of the majority of the employees may be flaunted.if the employer brings to bear sufficient interference, restraint, andcoercion to undermine the representative's majority support." 19Since we have found that the respondent has discriminatorily dis-charged C. M. Bradley and Frank Mercer, and, by its .discriminatoryacts, has brought about the termination of the employment of ThelmaHancock, Cora McMullin, Lela Hodges, Eunice Ellis, Maggie Price,Mae Rentz, Irene Richards, Flora Wilson, and Mecie Childs, we shallorder the respondent to offer to these employees full reinstatementto their former or substantially equivalent positions, and to makeeach of them whole for any loss he or'she may have suffered byreason of such discrimination by payment to each of them of a sumequal to the amount which he or she normally would have earned aswages from the date of the termination of his or her employmentto the date of the offer of reinstatement, less his or her net earnings 20,during said period.Having found that the respondent has unlawfully failed to safe-guard the union employees from assaults and threats by its non-unionemployees, we will order the respondent to provide for the reasonableprotection of the employees reinstated, and for all its employees iii theplant, from physical assaults or threats of physical violence directedat discouraging membership in, or activities on behalf of, the Union orany other labor organization, and to instruct all its employees thatphysical assaults or threats of physical violence directed at discourag-ing membership in, or activities on behalf of, the Union or any otherlabor organization will not be permitted.VI.THE PETITIONIn view. of the findings in Section III A 1 above, as to .the . appro-priate-unit and the designation of the Union as the exclusive repre-sentative of the respondent's employees in the appropriate unit, it is'°Matter of Missouri,Kansas 'Oklahoma Coach LinesandInternational Associationof Machinists et at.,9N. L. R. B. 597.20,13y "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and`working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica,Lumber and Sawmill Workers Union, Local 2,590,8 N. L. R. B. 440. Monies re-ceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects are not considered as earnings,but, as providedbelow in the Order, shall be de-ducted from the sum due the employee,and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal,State, county,municipal,or other government orgovernments which supplied the funds for said work-relief projects. CRIVE'RS'IDEMANUFACTURING C'OM'PANY421'not necessary to consider the petition for certification of representa-tives.Consequently,' the petition for certification will be dismissed.Upon the basis.of the above findings of fact and upon the entire'record in the case, the Board makes the following:CONCLusIONS OF LAW1.Amalgamated Clothing Workers of America is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.-2.The production and maintenance employees of the respondent,exclusive of supervisory and clerical employees, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.3.Amalgamated Clothing Workers of America is and has been atall times since about August 28, 1937, the exclusive representative of allthe employees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Amalgamated ClothingWorkers of America as the exclusive representative of its employeesin the appropriate unit, the respondent has engaged in and is engag-ing in unfair labor practices, within the meaning of Section 8 (5)of the Act.5.By discriminating in regard to the hire and tenure of employ-ment of C. M. Bradley and Frank Mercer, by its conduct in causingemployees. to oust and exclude from the plant, and by its refusal to of-fer unconditional reinstatement and guarantee protection to ThelmaHancock, Cora McMullin, Lela Hodges; Eunice Ellis, Maggie Price,Mae Rentz, Irene Richards, Flora Wilson, and Mecie Childs andthereby discouraging membership in Amalgamated Clothing Workersof America, the respondent has engaged in'and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.6.:By its conduct in causing employees to oust and exclude fromthe plant, and by its refusal to offer unconditional reinstatement.andguarantee protection to Thelma Hancock, Cora McMullin, LelaHodges, Eunice Ellis, Maggie Price, Mae Rentz, Irene Richards,and Flora Wilson, the respondent has discriminated against thembecause they have given testimony under the Act, and has therebyengaged in and is engaging in unfair labor practices within themeaning of Section 8 (4) of the Act.7.By interfering with, restraining, and coercing its employeesin the exercise of their rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.283031-41-vvo 1. 20-28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.The respondent has not engaged in unfair labor practices,withinthe meaning of Section 8 (3) of the Act,with respect to the dischargeof Winona Hooks, Annie Page, and Emma Tuttle.10.The respondent has not engaged in unfair labor,practices,within themeaning of Section 8(4) of the Act,with respect to MecieChilds.ORDERUpon the basis of the foregoing findings of 'fact and conclusions,of law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent,RiversideManufacturing Company, and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated ClothingWorkers of America as the exclusive representative of all its produc-tion and maintenance employees, exclusive of supervisory and clericalemployees;(b)Discouraging membership in Amalgamated Clothing Workersof America, or any other labor organization of its employees, bydischarging or refusing to reemploy any of its employees, or.denyingthem protection at their work or in any other manner discriminatingin regard to their hire or tenure of employment, or any term or condi-tion of their employment;(c)Discriminating against any of its employees for giving testi-mony under the National Labor Relations Act;(d)Permitting threats of physical violence to employees in itsplant for the purpose of discouraging membership in or activities onbehalf of the Amalgamated Clothing Workers of America;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining, or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Amalgamated Cloth-ingWorkers of America as the exclusive representative of itsproduction and maintenance employees, exclusive of supervisory andclerical employees ;(b)Offer to C. M. Bradley, Frank Mercer, Thelma Hancock, CoraMcMullin, Lela Hodges, Eunice Ellis, Maggie Price, Mae Rentz, RIVERSIDE'MANUFACTURING 00NI'PANY423Irene Richards, Flora Wilson, and Mecie Childs immediate and fullreinstatement to the positions formerly held by them or positionssubstantially equivalent thereto, without prejudice to their seniorityor other rights and, privileges, and insure them full and adequateprotection while they are in the employ of the respondent;(c)Make whole C. M. Bradley, Frank Mercer, Thelma Hancock,Cora McMullin, Lela Hodges, Eunice Ellis, Maggie Price, Mae Rentz,Irene Richards, Flora Wilson, and Mecie Childs for any loss of paythey may have suffered by reason of the respondent's acts by paymentto each of them of a sum of money equal to that which each wouldnormally have earned as wages during the period from the date ofthe termination of employment of each to the date of the respondent'soffer to reinstate, less the net earnings 21 of each during that period;deducting, however, from the amount otherwise due to each of thesaid employees monies received by said employee during said periodfor work performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount so deducted to theappropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds forsaid work-relief projects;(d)Afford all its employees reasonable protection in the plant atall times from physical assaults or threats of physical violencedirected at discouraging membership in, or activities on behalf of,Amalgamated ClothingWorkers of America, or any other labororganization;(e) Instruct all its employees that physical assaults or threats ofphysical violence directed at discouraging membership in, or activi-ties on behalf of, Amalgamated Clothing Workers of America, orany other labor organization, will not be permitted in the plant atany time, and take effective action to enforce this rule;(f) Immediately post notices to all its employees in conspicuousplaces in and about its plant and maintain said notices for a periodof at least sixty (60) consecutive days, stating (1) that the respondentwill cease and desist in the manner set forth in paragraph 1 (a),(b), (c), (d), and (e) of this Order; (2) that the respondent willtake the affirmative action required in paragraph 2 (a), (b), (c),(d), and (e) of this Order; and (3) that the respondent's employeesare freeto become or remain members of the Amalgamated ClothingWorkers of America, and that the respondent will not discriminateagainst any employee because of membership or activity in thatorganization ;21See footnote 20,supra. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent, by dischargingWinona Hooks, 'Annie Page, and Emma Tuttle, has engaged inunfair labor practices within the meaning of Section 8 (3) of theAct, and that by refusing to reinstate and afford protection to MecieChilds the respondent has engaged in unfair labor practices withinthe meaning of Section 8 (4) of the Act.AND IT ISFURTHERORDERED that thepetitionfor investigation andcertificationof representatives filed by Amalgamated ClothingWorkers of America be, and it hereby is, dismissed.